MR. CHIEF JUSTICE JAMES T. HARRISON,
(dissenting) :
I am not, under the record before us here, prepared to qualify, restrict or lessen what I believe to be the powers of the Attorney General of Montana. This Court has discussed these powers ofl the Attorney General as granted by our Constitution, under the! statutory law and under the common law and I do not intend tJ further discuss them but I do wish to point out this wordinJ from the opinion in State ex rel. Nolan v. District Court, 22 Mont. 25, 29, 55 P. 916, 917, to-wit: I
“The Attorney General is the principal law officer of thl State. His duties are general. His authority is co-extensi\l with public legal affairs of the whole community. His advil often affects the rights of all persons within the state, anil excepting judgments and orders of court, his opinions contri! public interests more largely than do the acts of any othll official of the state. Responsibilities of so high a character ell usually put upon a lawyer of ability, experience and charaetl! *119and, presuming the Attorney General to be such, the statute has given him the significant, yet extensive, powers referred to. Again, exigent times occasionally arise in the affairs of a state, where local considerations render it impolitic to intrust a county attorney with the discharge of his duty unaided by learned counsel representing the supreme authority of the state. ’ ’
In the instant ease the Attorney General states that in his opinion it is impolitic to intrust the matter with the County Attorney, and while I may not agree with the Attorney General’s reasoning in this particular, I do feel that such a decision is within his discretion and one of his prerogatives.
The same line of reasoning as quoted in Nolan seems to me to be repeated in State ex rel. Ford v. Young, 54 Mont. 401, 170 P. 947, as well as in State ex rel. Olsen v. Public Service Commission, 129 Mont. 106, 283 P.2d 594.
My dissent in this cause is based solely upon this point.